Title: Enclosure: [Summary Statement of Monies Received into the Treasury of the United States], [26 December 1794]
From: 
To: 


A Summary Statement of Monies Received into the Treasury of the United States, in the Year 1793.


For Duties on Merchandise and Tonnage.


From the Collectors of the Customs, agreeably to the preceding statement of the said duties.




On warrants passed to the credit of the respective collectors in the year 1792, which are included in the treasurer’s accounts for the year 1793,
44,905.96



On warrants included in the treasurer’s accounts for the year 1793, which are passed to the credit of the respective collectors in the year 1794,
170,032.48



On warrants included in both the accounts of the treasurer, and of the respective collectors for the year 1793,
4,040,368.12





4,255,306.56


For Duties on Stills, and Spirits Distilled in the United States.


From the supervisors of the revenue, agreeably to the preceding statements of the said duties.


On warrants passed to the credit of the respective supervisors in the year 1792, which are included in the treasurer’s accounts for the year 1793,
5,979,92



On warrants included in both the accounts of the treasurer, and of the respective supervisors in the year 1793,
260,715.18


On warrants included in the treasurer’s accounts for the year 1793, which were paid by supervisors whose accounts are not finally adjusted,
  71,010.60




337,705.70


For Revenue Arising from the Postage Of Letters, &C.


From Timothy Pickering postmaster-general, agreeably to the preceding statement of the said revenue,

11,020.51


For Dividends on the Capital Stock in the Bank of the United States.


From the President, Directors and Company of the said Bank, for the excess of two half yearly dividends on the said capital stock from July 1st, 1792, to June 30th, 1793, over and above the interest payable during said period, on the loan of two millions of dollars,

500.  



For Fees on Letters Patent.


From Samuel Meredith, the amount of monies received by him from sundry persons, for letters patent issued from the office of the secretary of state,

660.  




For Balances of Accounts Which Originated Under the Late Government.


From Richard Harrison, attorney for the district of New-York, on account of Margaret Livingston’s bond given for a bill of exchange purchased of her by the late secret committee, and which was protested.
7,325.18



From Morgan Lewis, late deputy quarter master general for the state of New-York, for a balance found due by him,
1,123.40




8,448.58


For Cents and Half Cents, Coined at the Mint of the United States.


From Tristram Dalton, treasurer of the said mint,

1,281.79


For the Proceeds of Bills of Exchange drawn on Account of Foreign Loans.


From the President, Directors and Company of the Bank of N. America,
177,998.80



From the President, Directors and Company of the Bank of the U. States,
752,738.51


From the President and Directors of the Office of Discount and Deposit of the Bank of the United States, at New York,
195,898.96


From the President and Directors of the Office of Discount and Deposit of the Bank of the United States, at Baltimore,
20,635.74


From Thomas Jefferson, secretary of state,
  50,000.  




1,197,272.01


For the Proceeds of Domestic Loans.


From the President, Directors and Company of the Bank of the United States, on account of a loan of 800,000 dollars, made in pursuance of the act entitled, “An act making appropriations for the support of government for the year 1793,”

600,000.  


Amount carried to a general account of receipts and expenditures in page 65,

6,450,195.15


